Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 1 of 15 PageID 57



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF FLORIDA


                 EMCYTE CORP.

                         v.                            Case No. 2:19-cv-00769-JES-NPM

             APEX BIOLOGIX ET AL.


      MOTION TO DISMISS OF APEX BIOLOGIX FOR LACK OF PERSONAL
     JURISDICTION; OR, IN THE ALTERNATIVE, MOTION TO DISMISS FOR
                       FAILURE TO STATE A CLAIM

          Defendant Apex Biologix LLC (“Defendant” or “Apex Biologix”), by and
   through undersigned counsel, respectfully requests this Court’s dismissal of the
   Complaint of Plaintiff Emcyte Corp. (“Plaintiff” or “Emcyte”), in full, for (a) lack of
   personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2), or, (b) in the alternative, failure

   to state a claim under Fed. R. Civ. P. 12(b)(6).
                               PROCEDURAL BACKGROUND
          Plaintiff filed the present suit in this Court on October 23, 2019. See Dkt. #1. The
   Complaint seeks relief for trademark infringement and unfair competition. Id. at 1.
   Plaintiff asserts that this Court has personal jurisdiction over Defendant because it
   maintains an active commercial website and enters into agreements that make Florida a
   proper jurisdiction. Id. at ¶ 11. The Complaint makes numerous other factual allegations
   about Apex Biologix, most devoid of any necessary factual support. See generally Dkt
   #1. Defendant disputes this Court’s ability to lawfully exercise personal jurisdiction over
   Apex Biologix and accordingly seeks dismissal of this matter by way of the instant

   motion.
                                  FACTUAL BACKGROUND
          Apex Biologix is a regenerative medicine company offering a variety of high-
   quality regenerative medicine products and marketing services. See Affidavit of Dan


                                                  1
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 2 of 15 PageID 58



   Crane, Exhibit #1 at ¶ 3. Apex Biologix is a Utah Limited Liability Company. The firm
   was organized in Utah in May of 2014. Apex Biologix has continued to operate as a Utah
   entity since it was formed. Id. at ¶ 4. Apex Biologix’s location is in Utah, at 5646 South
   Green St. Murray, Utah 84123. Id. at ¶ 5.
           Many of Apex Biologix’s sales are made through its own website:
   ApexBiologix.com. which is hosted on a third-party web hosting platform. Id. at ¶ 6.
   ApexBiologix.com provides information about Apex Biologix products, instructions for
   using the products, and numerous photographs of the products. Id. at ¶ 7. The website

   ApexBiologix.com is published on the Internet and is available to all members of the
   public with Internet access. Id. at ¶ 8. The content published via ApexBiologix.com is
   presented in the exact same manner to all Internet visitors, regardless of the physical
   location from which the visitor accessed the website. Id. at ¶ 10. If a visitor visited
   ApexBiologix.com and subsequently wanted to purchase a product from
   ApexBiologix.com, they could browse the products, select their preferred products, and
   enter their shipping information. Id. at ¶ 13. Apex Biologix has no control over the
   customer-supplied shipping information. Id. at ¶ 14. Although many orders come from
   the website, orders are also taken over the phone by the Apex Biologix sales team that is

   based in Utah. Id. at ¶ 15. In either case, the fulfillment process is similar. After the order
   is issued, the corresponding products are shipped from Utah to the customer, at the

   customer’s direction. Id. at ¶ 16.
           In creating the ApexBiologix.com website and pursuing commerce through the
   Internet, Apex Biologix does not direct its marketing and advertising toward any
   particular location within the United States or at any individual State. Id. at ¶ 17. Apex
   Biologix similarly does not seek to reach the consumers of any particular geographic
   region, nor does Apex Biologix intentionally seek to gain the benefits of operating within
   a particular State. Id. at ¶ 18.




                                                  2
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 3 of 15 PageID 59



           Apex Biologix’s only engagement with Florida customers would occur in one of
   three situations. First, engagement would occur if an individual located in Florida
   affirmatively seeks out and accesses ApexBiologix.com on their electronic device. Id. at
   ¶ 19. Second, other contacts might occur where an individual uses the website to request
   that Apex Biologix ship a product to Florida. In that case, Apex Biologix collects
   customer data, from its Utah office, and the product is subsequently shipped from Utah.
   Id. at ¶ 20. Apex Biologix also has national advertising campaigns, via email, for
   example, that are not targeted at any specific state. Apex Biologix may also meet

   potential customers at conferences, via referrals from other customers, and similar. Id. at
   ¶ 21.
           While Apex Biologix has, on occasion, collected order information containing a
   Florida address, solely at the request of a customer, such shipments have been a very
   small percentage of Apex Biologix’s total sales and are not out of proportion compared to
   sales in the other states in the nation. Id. at ¶ 22. In fact, proportionally, Apex Biologix
   sells fewer products to Florida compared to Florida’s population vis a vis the United
   States. Id. at ¶ 23.
           Apex Biologix is not currently authorized to do business in Florida, nor does it

   have any offices, property, employees, personnel, or agent for service of process or for
   any other purpose in Florida. Id. at ¶ 25. Apex Biologix does not own any bank accounts,

   security interests or any other types of assets in Florida. Id. at ¶ 26. Apex Biologix does
   not directly advertise any goods or services in Florida. Id. at ¶ 27. Apex Biologix does
   not contract to supply services or goods in Florida. There was one previous instance
   where Apex Biologix and EmCyte had a now-expired distribution agreement, but Apex
   Biologix’s “territory” in that instance was “United States and Canada,” and Apex
   Biologix had the absolute right to “solicit sales from any potential customer in the field of
   use anywhere in the Territory.” Apex Biologix never contracted to supply goods and
   services to any person in Florida under that agreement. Id. at ¶ 28. Apex Biologix has


                                                  3
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 4 of 15 PageID 60



   never caused tortious injury by an act or omission in Florida. Id. at ¶ 29. Apex Biologix
   does not solicit business, engage in any other persistent course of conduct or derive
   substantial revenue in Florida. Id. at ¶ 30.
                                          ARGUMENT
          Because Apex Biologix is not a resident of Florida, this Court must consider
   whether the Court can lawfully assert personal jurisdiction over Defendant. In the
   alternative, even if personal jurisdiction is proper, the Complaint is so devoid of credible
   allegations as to Apex Biologix that it must be dismissed for failure to state a claim.

                        I. DEFENDANT IS NOT SUBJECT TO PERSONAL
                               JURISDICTION IN THIS COURT

          A. Legal Standard
          The case law addressing personal jurisdiction over a defendant, pursuant to Fed.
   R. Civ. P. 12(b)(2), is well-developed. “When a defendant challenges the sufficiency of
   personal jurisdiction, the plaintiff bears the burden of establishing personal jurisdiction
   over the defendant.” Sinatra v. National Enquirer, Inc., 854 F.2d 1191, 1194 (9th Cir.
   1988) (citing Cubbage v. Merchant, 744 F.2d 665, 667 (9th Cir. 1984), cert. denied, 470

   U.S. 1005 (1985)). “The Court may consider evidence presented in affidavits and
   declarations in determining personal jurisdiction.” Wine Bottle Recycling, LLC v.
   Niagara Sys. LLC, 2013 U.S. Dist. LEXIS 37273, at *9 (N.D. Cal. Mar. 18, 2013) (citing
   Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001)).
          Florida’s long-arm statute applies in questions of personal jurisdiction. See Fla.
   Stat. Ann. § 48.193. To prove personal jurisdiction is proper, a Plaintiff must show a
   statutory long-arm basis to assert jurisdiction and satisfy constitutional requirements of due
   process. See generally Ford Motor Co. v. Atwood Vacuum Mach. Co., 392 So. 2d 1305,

   1307 (Fla. 1981). The Florida Supreme Court has established a two-step process to
   determine if personal jurisdiction exists. Venetian Salami Co. v. Parthenais, 554 So. 2d

   499 (Fla. 1989). First, a court must evaluate whether there are sufficient facts to bring the


                                                  4
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 5 of 15 PageID 61



   action within the confines of Florida’s long-arm statute. Second, if the long-arm statute
   applies, the court must conduct a due process analysis. Id.
              1. Florida’s Long Arm Statute, Types of Jurisdiction
              Personal jurisdiction can exist in two forms: “specific,” in which the alleged
   activities or actions of the defendant are directly connected to the forum state, and
   “general,” in which the defendant's connection with the forum state is so substantial that
   no specific or enumerated relationship between the alleged wrongful actions and the state
   is necessary. Caiazzo v. Am. Royal Arts Corp., 73 So. 3d 245, 250 (Fla. Dist. Ct. App.

   2011). Florida’s long-arm statute “addresses both specific and general jurisdiction. Id. In
   each case, Florida’s long-arm statute is to be strictly construed. Crowe v. Paragon
   Relocation Resources, Inc., 506 F. Supp. 2d 1113, 1119 (N.D. Fla. 2007).
              2. Specific Jurisdiction
              Specific jurisdiction is contemplated by the Florida long-arm statute. Fla. Stat. §
   48.193(1)(a) provides, in relevant1 part:
              (a) A person, whether or not a citizen or resident of this state, who personally or
              through an agent does any of the acts enumerated in this subsection thereby
              submits himself or herself and, if he or she is a natural person, his or her personal
              representative to the jurisdiction of the courts of this state for any cause of action
              arising from any of the following acts:

                        1. Operating, conducting, engaging in, or carrying on a business or
                        business venture in this state or having an office or agency in this state.
                        2. Committing a tortious act within this state.
                        ...
                        9. Entering into a contract that complies with s. 685.102.2

              Pursuant to Florida's long-arm statute, a nonresident defendant may only be

   subject to specific jurisdiction under section 48.193(1) when the defendant committed

   any of the acts enumerated in the subsection within Florida and the cause of action arose

   from the act. Caiazzo, 73 So. 3d at 256.


   1
       The only subsections claimed by Plaintiff in its Complaint. See Complaint at ¶ 11.
   2
       As explained below, this subsection is plainly inapplicable, based on the text of the statute itself.

                                                             5
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 6 of 15 PageID 62



          3. General Jurisdiction

          Next, Fla. Stat. § 48.193(2), addresses general jurisdiction in Florida, and states:
          A defendant who is engaged in substantial and not isolated activity within this
          state, whether such activity is wholly interstate, intrastate, or otherwise, is subject
          to the jurisdiction of the courts of this state, whether or not the claim arises from
          that activity.

          The verbiage “substantial and not isolated” has been interpreted to mean

   “continuous and systematic general business contact” with Florida. See, e.g. Woods v.

   Nova Cos. Belize Ltd., 739 So. 2d 617, 620 (Fla. 4th DCA 1999); Am. Overseas Marine

   Corp. v. Patterson, 632 So. 2d 1124, 1128 (Fla. 1st DCA 1994). The United States

   Supreme Court has recently reiterated that the defendant’s contacts must be “so

   ‘continuous and systematic’ as to render them essentially at home in the forum State” for

   a court to exercise general jurisdiction. Goodyear Dunlop Tires Operations, S.A. v.

   Brown, 131 S. Ct. 2846, 2856 (2011).

          B. Specific Personal Jurisdiction is Not Proper

          Specific jurisdiction is not proper because Defendant’s activities do not rise to the

   standard that the law requires.

          1. Defendant Has Not “Submitted Itself” to Florida

          Defendant did not commit an intentional act in Florida because Defendant never

   purposefully sold its goods to Florida consumers or otherwise engaged in any activity in

   Florida. As discussed above, Apex Biologix’s website is accessible in exactly the same

   way, regardless of a visitor’s physical location, and the user experience is the same for

   every consumer. The websites are not specifically advertised in Florida or otherwise

   attempting to target Florida visitors. Apex Biologix intends only to list its goods for sale




                                                 6
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 7 of 15 PageID 63



   in a borderless online forum. Any purchases made by Florida consumers were the

   serendipitous results of listing goods online.

          If jurisdiction were proper based on the affirmative acts of customers, then a few

   purchases by any potential plaintiff, in their forum of choice, could artificially create

   personal jurisdiction over sellers like Defendant in any jurisdiction in the United States.

   As noted, numerous courts have soundly rejected purported assertion of personal

   jurisdiction over a foreign defendant based on this type of flawed analysis.

          Even if Plaintiff were to demonstrate that Defendant had a few sales in Florida,

   Plaintiff cannot demonstrate that Apex Biologix committed an intentional act in Florida.

   Courts reject reliance on “results” such as minor sales, and there is no demonstration of

   any “intentional act” by Defendant.

          2. Defendant Did Not Expressly Aim Sales Activities at Florida

          Defendant has not aimed any sales activity at Florida or its consumers. Visitors to

   Defendant’s website see the exact same website, and have the same user experience, as

   visitors from all over the world. Even if it would be foreseeable that Florida consumers

   would visit the storefront and purchase goods, this fact is insufficient to establish the

   “express activity” required for specific personal jurisdiction. Indeed, if a Defendant were

   to sell one hundred (100) products via its online store, it is potentially “foreseeable” that

   there would be at least one purchase in every State in the Union. There is little question

   that this perfectly foreseeable result would not subject Defendant to personal jurisdiction

   across each of the States in the Union.




                                                    7
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 8 of 15 PageID 64



          3. Defendant Never Knew that Harm was Likely in Florida

          One prominent court refused to apply personal jurisdiction to a defendant that

   lacked a proactive scheme to target a specific plaintiff’s trademarks, even though the

   plaintiff claimed it was in the alleged forum where it resided. Cybersell, Inc. v. Cybersell,

   Inc., 130 F.3d 414, 420 n.6 (9th Cir. 1997). The Court explained that to hold otherwise,

   “every complaint arising out of alleged trademark infringement on the Internet would

   automatically result in personal jurisdiction wherever the plaintiff’s principal place of

   business is located. That would not comport with traditional notions of what qualifies as

   purposeful activity invoking the benefits and protections of the forum state.” Id. at 420.

          Defendant in this case could not have anticipated that harm was likely in Florida.

   Indeed, Defendant denies that there is any infringement, of any kind. Moreover, as no

   commercial activities were directed toward Florida or its consumers, it would be

   improper to hold that Defendant should be expected to anticipate that harm would be

   likely in Florida. As precedent clearly states, the Plaintiff’s business place in Florida does

   not mean that the Defendant has purposefully directed activities to Florida or possessed

   the requisite knowledge that harm was likely to occur in Florida.

          Finally, even if Defendant is hypothetically infringing Plaintiff’s intellectual

   property rights, which Defendant fully denies, such infringement would be happening in

   Utah, where Defendant is located and operates its business. In sum, specific personal

   jurisdiction cannot be maintained over Defendant.

          4. Fla. Stat. § 48.193(1)(a) is Inapplicable

          Plaintiff claims, in its Complaint, that Defendant’s “entering into a contract that

   complies with s. 685.102,” subjects Defendant to personal jurisdiction. See Complaint at



                                                 8
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 9 of 15 PageID 65



   ¶ 11. The relevant statute provides that jurisdiction may be proper “if the action or

   proceeding arises out of or relates to any contract, agreement, or undertaking.” See Fla.

   Stat. § 685.102. Here, it is undisputed that there is no allegation of any breach of contract,

   nor could there be. To the extent that the Plaintiff makes such a claim, it must do so,

   plainly and clearly. To the extent a contract is alleged as “related,” Defendant will review

   the claims, and raise defenses and counterclaims accordingly. Barring such an allegation,

   personal jurisdiction is not properly applied by virtue of the existence of any contract.

          C. General Personal Jurisdiction is Not Proper

          Apex Biologix has only de minimis contacts with Florida, arising from online
   sales of its products. These minimal contacts, however, provide no basis for the exercise
   of general personal jurisdiction over Defendant
          In Florida, courts have consistently “found that a company's level of business in
   Florida may be insufficient to constitute ‘continuous and systematic business activities’
   when only a de minimis percentage of the total sales is derived from its sales to Florida.
   Caiazzo, 73 So. 3d at 259 (citing Trs. of Columbia Univ. v. Ocean World, S.A., 12 So. 3d
   788, 793 n.2 (Fla. Dist. Ct. App. 2009) (listing numerous cases in which general

   jurisdiction was not found when the percentage of sales in the forum state ranged from
   less than 1% to 12.9%).

          Here, Apex Biologix’s online activities, including sales made via its own web
   site, were not directed at any particular state or jurisdiction. See generally Exhibit #1. As
   explained in the Affidavit of Dan Crane, Defendant’s online activity was passive, merely
   selling pre-determined products to any visitor that chose to visit Defendant’s online
   marketplace. Defendant’s online activity was not limited to Florida or any other specific
   geographic region. Apex Biologix in no way targeted Plaintiff or otherwise “purposefully
   directed” any conduct at Plaintiff or any other resident of this forum.



                                                 9
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 10 of 15 PageID 66



          Aside from its websites, Defendant’s contacts with Florida were all indirect, such
   that it would be impossible for Defendant to have committed a tortious act within Florida.
   See generally Exhibit #1. In sum, under any analysis, Apex Biologix’s online sales
   activities fall well short of the Defendant being “essentially at home in the forum State,”
   as the United States Supreme Court has required. See Goodyear Dunlop Tires
   Operations, S.A., 131 S. Ct. 2856.
          D. Personal Jurisdiction Over Defendant Violates Due Process
          Even if there were sufficient jurisdictional contacts in this matter, which there are

   not, Defendant may still “present a compelling case that the presence of some other
   considerations would render jurisdiction unreasonable.” Burger King Corp. v. Rudzewicz,
   471 U.S. 462, 477 (1985). The Court looks at these factors together to determine whether
   jurisdiction in Florida “would be so unreasonable as to violate due process.” Id. When
   evaluating the facts of a case, a court must work to ensure that a defendant’s “conduct
   and connection with the forum State are such that he should reasonably anticipate being
   haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297
   (1980). In determining whether or not the exercise of jurisdiction over a non-resident
   defendant is permissible under the Due Process Clause of the Constitution, a court

   considers:
          [T]he burden on the defendant, the interests of the forum State, and the plaintiff’s
          interest in obtaining relief. It must also weigh in its determination ‘the interstate
          judicial system’s interest in obtaining the most efficient resolution of
          controversies; and the shared interest of the several States in furthering
          fundamental substantive social policies.’

          Asahi Metal Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 105 (1987)
   (quoting World-Wide Volkswagen, 444 U.S. at 292). In this case, Plaintiff cannot prove
   that jurisdiction would compote with due process.
          1. Defendant’s Purposeful Interjection into Florida Has Been Minimal
          Defendant has not significantly interjected itself into Florida through sales,
   advertising, or any other targeted business activity. Defendant does not derive significant

                                                10
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 11 of 15 PageID 67



   revenue from sales in Florida. The minimal presence Defendant possesses in Florida is
   online only and happens at random as visitors search for goods via Defendant’s website.
   Because Defendant’s presence in the purported forum state is so minimal, adjudicating a
   claim against Defendant in Florida is unreasonable and inconsistent with principles of
   “fair play.”
           2. Defending Plaintiff’s Claims in Florida Would Be Burdensome
           The expense and burden of traveling approximately 2,300 miles from Utah to
   appear in this Florida court, likely several times, will be substantial. Expending such

   funds on merely accessing the forum to defend itself, Defendant would be placed at a
   severe disadvantage in comparison to the Plaintiff, with a principal place of business
   operations located in Florida. The burden imposed upon the Defendant to litigate in
   Florida is so comparatively unfair that it would rise to the level of a violation of due
   process.
           3. Plaintiff’s Interest in Convenience Does Not Outweigh Goals of Fair Play and
           Substantial Justice
           While trying the case in Florida would be more convenient for the Plaintiff,
   exercising jurisdiction over a defendant must not “offend traditional notions of fair play

   and substantial justice.” Int'l Shoe, 326 U.S. at 316. The costs imposed upon Defendant
   would be severe if the instant case is heard in Florida, placing the Defendant at a real and

   significant disadvantage as compared to the Plaintiff. Such a burden offends the
   traditional notions of fair play and outweighs the Plaintiffs’ interests in trying their claims
   in a forum that is exclusively convenient to them.
           4. Trying Plaintiff’s Case in Florida Would Cause Inefficiency
           Trying a case against Defendant would cause substantial judicial inefficiency.
   Defendant’s business, records, and operations are all located in Utah, as are all parties
   likely to be deposed in the instant case. Trying the case in a forum so distant from all
   operations of the Defendant is likely to increase inefficiency and unnecessarily slow the


                                                 11
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 12 of 15 PageID 68



   judicial process. This factor increases the unreasonableness of exercising personal
   jurisdiction in a Florida court.
           5. Both States Bear Interest in Adjudicating the Case
           More than one state can possess an interest in the resolution of a case when the
   two parties reside in different forums. Sher v. Johnson, 911 F.2d 1357, 1364 (9th Cir.
   1990). Florida, in this case, bears an interest in adjudicating cases that protect its
   residents and businesses from infringement on their intellectual property. Utah, on the
   other hand, likewise has an interest in regulating the operation of business established in

   their state and preventing intellectual infringement by its businesses. In this way, both
   states would be appropriate and effective forums for adjudicating the Plaintiff’s claims.
           In sum, jurisdiction over Defendant offends notions of due process. Jurisdiction
   cannot be properly maintained.
               II. IN THE ALTERNATIVE, PLAINTIFF’S COMPLAINT
             FAILS TO STATE A CLAIM PURSUANT TO FED. R. CIV. P. 12(B)(6)

           In the Complaint, Plaintiff set forth several claims against Defendant, including
   Count II for “Contributory Trademark Infringement,” Count III for “Unfair Competition
   Under the Lanham Act, 15 U.S.C. § 1125(A)” Count IV for “Common Law Unfair
   Competition,” Count V for “Infringement of Florida TM No. T19000001087.” Each and

   every one of these claims fails because Plaintiff provides absolutely zero factual basis for
   any of the claims, as is required by United States Supreme Court jurisprudence.

           A. Standard of Review

           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain

   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

   defendant fair notice of what the . . . claim is and the grounds upon which it rests’ . . .”

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citation omitted) (quoting

   Conley v. Gibson, 355 U.S. 41, 47 (1957)). “While a complaint attacked by a Rule



                                                 12
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 13 of 15 PageID 69



   12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

   obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than

   labels and conclusions, and a formulaic recitation of the elements of a cause of action will

   not do . . .” Id. (alteration in original) (internal citations omitted).

           “[O]nly a complaint that states a plausible claim for relief survives a motion to

   dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (citing Twombly, 550 U.S. at 556).

   “[W]here the well-pleaded facts do not permit the court to infer more than the mere

   possibility of misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the

   pleader is entitled to relief.’” Id. (quoting Fed. R. Civ. P. 8(a)(2)).

           B. Allegations as to Apex Biologix are Limited; Insufficient to State Claims

           Apex Biologix’s purported actions are raised in the Complaint only in passing.

   The crux of the allegations are that Apex Biologix “knows or has reason to know that

   Defendants XLMedica and Anna Stahl are engaging in trademark infringement” and

   “Apex continues to supply the Infringing Products to XLMedica even though they know

   or have reason to know that XLMedica and Anna Stahl are engaging in trademark

   infringement.” See Complaint at ¶ 61, 62. Virtually all of the allegations are against the

   other Defendants. In short, the inclusion of Apex Biologix, in any form, raises serious

   questions as to the validity and viability of the Plaintiff’s claims.

           C. Allegations as to Count II are Insufficient
           To establish a federal trademark infringement claim, contributory or otherwise, a
   Plaintiff must show that the Defendant uses the Plaintiff’s registered mark “in connection
   with the sale, offering for sale, distribution, or advertising of any goods or services.” 15
   U.S.C. § 1114(1)(a). A review of the Complaint makes it clear that Plaintiff fails,
   completely, to allege any in commerce use by Apex of any of the intellectual property.


                                                   13
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 14 of 15 PageID 70



   To the extent that any infringement exist, Plaintiff would certainly have records that
   would demonstrate these allegations, and such records could easily be attached as
   exhibits, or pled with particularity, including specific Internet URLs, dates, times,
   receipts, and more. The fact that the Complaint does not contain such details is a critical
   failure to any maintenance of Plaintiffs’ trademark claims. There is no infringement here,
   at all, and Plaintiff certainly cannot sufficiently plead any “sale” or “offering for sale”
   that would be sufficient to state a contributory trademark infringement claim.
          D. Allegations as to Count III, IV, and V are Insufficient

          Liability is only possible for one “who, on or in connection with any goods or
   services, or any container for goods, uses in commerce any word, term, name, symbol, or
   device, or any combination thereof . . . ” 15 U.S.C. § 1125(a). See also Albertson v.
   Anaston, 266 F. Supp. 1015, 1018 (N.D. Ill. 1967) (“The threshold question before the
   court is whether the complaint alleges facts which meet the requirements of § 43(a), i.e.,
   whether goods or services have been caused ‘to enter into commerce’ with a false
   description or designation of origin”); see also Blazon, Inc. v. Deluxe Game Corp., 268 F.
   Supp. 416, 428 (S.D.N.Y. 1965) (“the requirement of the statute that the goods upon
   which the false designation appears must enter into interstate commerce is not to be

   lightly taken since it is jurisdictional in nature”). Each of Counts III, IV, and V fails
   because all of the supporting facts necessary to sufficiently plead those allegations are

   entirely within Plaintiff’s control, yet are not included as allegations. The lack of
   specificity is truly notable, yet not surprising. In this case, the Defendant is merely
   subject to bald accusations from a frequent litigant that is misdirecting ire more properly
   directed toward other parties. In short, Plaintiff is angry because “Apex is a former
   EmCyte distributor.” See Complaint at ¶ 25. Plaintiff knows that all of the claims are
   weak, but now seeks “retribution” in the form of this suit, regardless of the factual and
   legal merits of the same.




                                                 14
Case 2:19-cv-00769-JES-NPM Document 11 Filed 12/06/19 Page 15 of 15 PageID 71



           A brief review of the Complaint demonstrates that the Plaintiff has clearly “not
   show[n]” any plausible infringing activities actionable as to Apex Biologix. The
   Complaint must be dismissed.

                                          CONCLUSION

           Given all the preceding, Defendant requests that the Complaint be dismissed for

   lack of personal jurisdiction, or, in the alterative, dismissed for failure to state a claim

   upon which relief may be granted.

                                                ***

   Respectfully Submitted,

   /s/ Eric Menhart
   Eric Menhart, Esq. *
   Lexero Law
   316 F St NE Suite 101
   Washington, DC 20002
   Office: (855) 453-9376
   Fax: (855) 453-9376
   Eric.Menhart@Lexero.com
   * Pending Admission Pro Hac Vice

   /s/ Tristan Wolbers
   Tristan Wolbers, Esq.
   Tajer Wolbers PLLC
   12157 W. Linebaugh Ave. Ste. 444
   Tampa, FL. 33626
   Office: (813) 922-2999
   Fax: (888) 922-6070

                                 CERTIFICATE OF SERVICE

          I hereby certify that on December 6, 2019, a copy of the foregoing was served via
   the Court’s electronic filing system and all counsel of record were served via that
   method.

   /s/ Eric Menhart
   Eric Menhart, Esq.




                                                  15
